1
2
3                                                                   JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                    Case No. 5:18-cv-01992-KES
11   DANNY R.,
12                Plaintiff,
                                                            JUDGMENT
13          v.
14   CAROLYN W. COLVIN, Acting
15   Commissioner of Social Security,
16                Defendant.
17
18
19         IT IS HEREBY ADJUDGED that, for the reasons set forth in the
20   Memorandum Opinion and Order, the decision of the Social Security
21   Administration is reversed and this matter is remanded for further proceedings
22   consistent with the Opinion.
23
24   DATED: June 12, 2019
25
26                                         ____________________________________
                                           KAREN E. SCOTT
27                                         United States Magistrate Judge
28
